Judgment, Supreme Court, Bronx County (David Stadtmauer, J.) rendered April 1, 1996, convicting defendant, upon his plea of guilty, of eight counts of criminal possession of a weapon in the third degree, and sentencing him to five consecutive terms of 1 to 3 years to run concurrently with three concurrent prison terms of 1 year, unanimously affirmed.
This Court’s affirmance of defendant’s other conviction (see, People v Mercado, 230 AD2d 488) renders academic the instant appellate claim, that reversal of the other judgment would require reversal of the instant judgment. In any event, the instant plea was independent of the other conviction. Concur— Milonas, J. P., Nardelli, Rubin, Mazzarelli and Andrias, JJ.